Citation Nr: 1430673	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-08 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from July 1981 to July 1985, and from February 1991 to May 1991, with additional periods of inactive service in the reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a March 2013 decision, the Board remanded the claim for service connection for right shoulder disability for further development.  In that same decision, the Board denied service connection for a blood disability.  Consequently, this latter claim is no longer on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's initial March 2010 Form 9, he indicated that he did not desire a Board hearing in relation to the current appeal.  However, in a subsequent April 2013 Form 9, the Veteran indicated that he does desire a Board video-conference hearing in relation to the current appeal.    

To ensure compliance with due process requirements, and because Board hearings are scheduled by the AOJ, the case is REMANDED for the following:

The Veteran should be scheduled for a Board video-conference hearing.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



